department of the treasury internal_revenue_service washington d c pax exempt and government entities division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c wvernmi nt entities division date date contact person identification_number contact number fax number employer_identification_number uil nos legend ni b c d e f g h x y z dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issue whether you m qualify for exemption from federal_income_tax under sec_501 c of the internal_revenue_code_of_1986 facts the form_1023 application requesting recognition of exemption under sec_501 of the internal_revenue_code requesting private_foundation_status was filed on w m incorporated on x in y and operates in z the registered agent listed on the articles of incorporation is g m’s three officers are b c and d and are all family e is an additional employee of m who is related to b c and d b owns a for-profit business in z b c and d are officers of f h approached the owner of f and proposed f to pursue grants f paid h letters writing and requests for proposal for f most grants are awarded to non-profit organizations at h’s suggestion f proceeded with filing as a non-profit entity to create m later h advised f to apply for non-profit because for research m stated how b plans to expand its operations by purchasing property joining f’s existing ranch and improve conditions through the following processes e e e e e raising commercial cattle for the beef industry rangeland management for cattle and wildlife proper techniques in raising and harvesting mature whitetail deer wildlife protection land and water conservation b stated the benefits of expanding its property are large and will improve the quality of life for many there are several different processes that h will grants for b f confidential m stated the following will be provided with all the necessary steps all information regarding the grant process including funding is kept strictly be performing that are crucial in attaining any ' step - research matching individuals with for-profit business and non-profit c organizations or private_foundations that are dispersing funds for your type of project and current location step - letter writing letter of intent l o h will draft a l o on behalf of f b for the foundations they match the purpose of h's letters is to explain situations and what will be done with any grant money received step - request for proposal r f p should any foundation or organization request a formal grant application grant h will send a r f p foundation or organization f bwill be assigned to a grant writer who will write the actual grant to be received for the finally h stated if a foundation or other sec_501 organization is willing to fund m’s project the grant money will be dispersed to f or m m intends to buy property that is currently owned by private individuals m plans to purchase the property in about years the agreement to buy the land in the future is verbal between b's family and owners of the property m intend to build a building on the property and rent it out to help pay for the building m intends to raise commercial cattle for the beef industry m stated the land purchased is now owned by a neighbor who is retiring and who has raised commercial cattle for generations b‘s family has been in this area since to use the land to continue raising healthy cattle and to be sold to the beef industry and b and c have the expertise and experience to be able m stated they plan to develop m intends to conduct rangeland management for cattle and wildlife programs to increase the health of the livestock that is present on the land and to raise the quality of the animals m will work with the scientific community to provide data and research on m's programs resulting in an economic benefit to the beef industry m intends to implement proper techniques in raising and harvesting mature whitetail deer m stated that using the experience that has been in b ‘s family for generations m will develop programs that will raise the quality of life for the deer when asked about the commercial operation m stated because of the expertise and experience of m's officers in f m believes that it can run the new company and develop the programs m has outlined for the benefit of economic growth for the local community in providing jobs and training educational research_and_development for animals and wildlife habitats for the advancement of education and science and providing a charitable_organization to foster these programs b stated that combined as a family and group of business people b’s family has the skills to run the new operations and believe that they can do so with the dedication and focus required m indicated they will conducted wildlife protection as well as land and water conservation on the property that they plan to purchase m stated b will determine the compensation_for each position along with officers and directors m stated that wages and salaries will not be set at this time once land is purchased wages will be set the administration and management will be mostly family except for laborers in the field who will be working along side family members m stated that the education section of the program will emphasize the importance toward establishing proper homemaking values through farming ranching and range management for both cattle and wildlife m stated that sections of the program will consist of donations towards county livestock shows m stated that the laborers will be the backbone of the program as it takes a lot of work to see a program like this work laborers will work alongside family members making sure the ranch is running to its full potential such activities will include driving tractors dozers building roads right a ways planning for both cattle and wildlife observing cattle and wildlife year round for difficulties and all other activities it takes to run a successful ranch lav sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section fails to meet either the organizational_test or the operational_test it is not exempt if an organization sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the income_tax regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the income_tax regulations provides that the term educational’ refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the income_tax regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes cl_ct aff'd 846_f2d_78 fed cir the court in easter house v u s found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that another gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in kj's place the lottery ticket purchasers were sold beverages board was replaced several times until the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid the initial directors were the two founders and a related individual the initial in church by mail inc v commissioner the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization's business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spend two-thirds of their time working on the services provided to the church the majority of the church's income is paid to the for-profit company to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual contro of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision its operations the court noted that in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members application of law sec_1_501_c_3_-1 of the regulations supra must be both organized and the requirement for organizations desiring to be recognized as exempt from federal_income_tax under sec_501 is to be operated exclusively for charitable educational and other purposes operated exclusively for one or more of the purposes m’s services are raising commercial cattle for the beef industry rangeland management for cattle and wildlife raising and harvesting mature whitetail deer and running a ranch therefore m’s activities are not that of operating exclusively for an exempt_purpose but that of a commercial operation sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests for purposes of sec_501 of the code the term private interests has a specific meaning private interests include the creator of an organization or members of his family shareholders of an organization or persons controlled directly or indirectly by such private interests b c d are all family and officers of m m operates for substantial non-exempt commercial purposes in contravention of sec_501 see 326_us_279 and 302_f2d_934 ct_cl in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes m's activities will be devoted mostly to raising commercial cattle for the beef industry rangeland management for cattle and wildlife raising and harvesting mature whitetail deer and running a ranch therefore the activities are those of a commercial operation and when asked how the activities are different from those of a commercial operation m stated not much’ to be exempt under sec_501 an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes as stated in better business bureau easter house and revrul_61_170 1961_1_cb_112 supra an organization will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities that accomplish one or more purposes specified in sec_501 net_earnings inure to the benefit of private shareholders or individuals or its activities further private rather than public interests no other board members to m b and b's family hold complete control b's family members will be compensated however only after m receives the grants that h has promised then compensation will be determined by b as stated b and b’s family exercise complete control neither is an organization operated exclusively for one or more exempt purposes if its therefore since b and b’s family are the board and there are in addition m stated that it based on the above m failed to establish that they are not operating in a manner that would confer substantial benefits and that m is not serving private interests in a manner precluded by sec_1_501_c_3_-1 of the regulations therefore m failed to establish that they will be operated exclusively for charitable purposes and not of a private interest commissioner supra and church by mail supra m is controlled by b who along with c d ande will receive substantial benefit m's board regarding the decisions related to salaries like the organizations in international kj's fund raisers inc v m did not provide any evidence for reasonable due diligence of secondly as stated in new dynamics supra exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed m bears the burden of establishing that it qualifies for exempt status m must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests as in sec_1_501_c_3_-1 of the regulations again exclusively does not mean solely but no more than an insubstantial part of m's activities may further a non-exempt purpose an applicant for exempt status must provide sufficient information for the irs to make an informed decision as indicated in national association of american churches supra questions completely and candidly when asked twice about m’s activities being different from a commercial operation m stated first not much’ the second request m stayed silent it must respond to applicant's position m stated that the programs wanting to pursue did fall into the charitable educational and prevention of cruelty to animals sections of the irs regulations service response to applicant's position as the regulations indicate raising commercial cattle for the beef industry rangeland management for cattle and wildlife and proper techniques in raising and harvesting mature whitetail deer are not activities that qualify under charitable educational and prevention of cruelty to animals as described in section sec_501 m’s activities are those of a commercial operation and not as described under sec_1_501_c_3_-1 any wildlife protection land and water conservation or educational activities that m may have are insignificant to the overall activities and that the commercial aspects of the operation are m’s primary functions conclusion in summary m does not meet the requirements under sec_501 because m fails the operational_test because m’s primary purpose is raising commercial cattle for the beef industry rangeland management for cattle and wildlife raising and harvesting mature whitetail deer and running a ranch we find that m operates for non-exempt commercial purposes in addition we have determined that m has failed to establish activities further a tax-exempt purpose within the meaning of sec_501 accordingly m does not qualify for exemption as an organization described in sec_501 of the code consideration was given to whether the application organization qualifies for exemption under other subsections of sec_501 of the code however based on the information that you have submitted we cannot find that you are entitled to exempt status under sec_501 of the code because you are operated for a significant non-exempt commercial purpose rather than exclusively for exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n w h n o o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosures publication
